Citation Nr: 0614015	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  01-08 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to increased disability ratings for the 
components of the veteran's low back disorder, currently 
assigned a 20 percent rating for functional impairment of the 
spine and a 10 percent rating for right radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1976. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in January 
2003.  A transcript of the hearing is of record.

When this case was most recently before the Board in November 
2004, it was remanded for additional evidentiary development.  
While the case was in remand status, a separate 10 percent 
rating was granted for right radiculopathy.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by mild 
right lumbar radiculopathy and by limitation of motion that 
does not more nearly approximate severe than moderate.

2.  Forward flexion of the thoracolumbar spine is not to 30 
degrees or less and the disability has been productive of no 
incapacitating episodes necessitating bedrest prescribed by a 
physician.



CONCLUSION OF LAW

The veteran's low back disorder does not warrant more than a 
20 percent rating for functional impairment of the low back 
and 10 percent for right radiculopathy.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 38 C.F.R. 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243, 
§ 4.124a, Diagnostic Code 8524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased disability ratings for his 
service-connected low back disorder with right lumbar 
radiculopathy.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  .

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2001, prior to its 
initial adjudication of the claim.  Similar information was 
also provided by letters dated in February 2004 and December 
2004.  Although the veteran has not been provided notice of 
the evidence necessary to establish an effective date for the 
increased ratings sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to that element of the claim is no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Analysis

The components of the veteran's low back disability are 
assigned a 20 percent rating for functional impairment of the 
low back and a 10 percent rating for right lumbar 
radiculopathy for the entire period on appeal, from February 
9, 2001, to the present.  

On VA examination in May 2004, the veteran had forward 
flexion of the thoracolumbar spine to 75 degrees without 
pain.  Additional painful motion was possible to 90 degrees.  
On VA examination in April 2001, the veteran had forward 
flexion to 80 degrees with no objective evidence of painful 
motion.  Identical findings were reported on VA examination 
in May 2000.  A February 2000 orthopedic evaluation showed 
full range of spine motion with mild pain.  A February 2001 
orthopedic examination was unremarkable for low back pain via 
provocative measures.  An August 2001 orthopedic assessment 
showed that the veteran was able to bend forward and touch 
his knees with some pain, but the examiner did not describe 
the point of onset of pain.  

The veteran's pain-free ranges of motion, to 75 degrees in 
May 2004, and to 80 degrees in April 2001 and May 2000, do 
not support a higher rating under the former or current 
criteria for evaluating limitation of motion.  In addition, 
the May 2004 examiner reported that there was no motor 
weakness or atrophy, and that there was no evidence of 
further limitation due to incoordination, weakness, flare-up 
or repetitive use.  The April 2001 examiner similarly noted 
no evidence of weakened movement, excess fatigability, 
incoordination, or decreased motion due to pain.  Thus, even 
considering the Deluca factors, it is clear that the 
limitation of motion does not more nearly approximate the 
severe limitation of motion required for a higher rating 
under the former criteria and does not approach the degree of 
limitation of motion required for a higher rating under the 
current criteria.

The record contains no evidence that the veteran has been 
prescribed bed rest by a physician.  The March 2004 examiner 
specifically found that there was no evidence of 
incapacitating episodes or of a need for bed rest.  
Accordingly, the requirements for an increased rating on the 
basis of incapacitating episodes are not met.  

The Board also finds no objective support for finding that 
the veteran has intervertebral disc syndrome that more nearly 
approximates severe than moderate, as required for a higher 
rating under the former criteria for evaluated intervertebral 
disc syndrome.  In this regard, the Board notes that on 
examination in May 2004, the veteran was noted to walk 
briskly without assistive devices and with normal gait and 
posture.  He was able to dress, undress, and get on the 
examination table without difficulty.  He was able to stand 
on his toes and heels and partially squat.  Similarly, in May 
2000 and April 2001, the veteran's gait was normal, and he 
arose and stood normally.  Also significant given the nature 
of the veteran's disability, the May 2004 examiner noted no 
motor weakness, muscular atrophy or radicular neurological 
deficit.  An MRI showed no evidence of nerve root or spinal 
cord compression.  Similarly, in May 2000 and April 2001, 
neurological examinations were normal, including sensation, 
motor function and deep tendon reflexes.  Straight leg 
raising was also negative bilaterally.

On private neurological evaluation in February 2001, S.G.R., 
M.D. reported a slightly painful straight leg raise on the 
right without radiation.  However, the veteran arose easily 
from a chair and his gait was normal.  He could walk on his 
toes and heels, and he could tandem walk and balance on 
either foot.  

In essence, the evidence in support of the veteran's claim 
comes down to his own subjective account of his symptoms.  
There is no question that the veteran is competent to 
describe his symptoms.  However, in a case such as this where 
the veteran's account is in conflict with the objective 
evidence, the Board must consider the veteran's personal 
interest in the outcome of the claim.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

Based on the objective evidence deemed most probative by the 
Board, there is simply no basis to conclude that the veteran 
has more than moderate intervertebral disc syndrome.  

With respect to Diagnostic Code 5295, it would appear that 
not even the current 20 percent rating is supported.  In this 
regard, the Board notes that the May 2004, April 2001 and May 
2000 examiners all noted that there were no spasms.  In 
addition, there are no findings consistent with abnormal 
mobility on forced motion or listing of the spine.  

Accordingly, the Board concludes that the veteran's low back 
disability does not warrant a rating in excess of 20 percent 
on the basis of intervertebral disc syndrome, functional 
impairment of the back, or incapacitating episodes.  

With respect to whether more than a separate 10 percent 
rating is warranted for neurological impairment of the 
extremities, the Board notes that on VA neurological 
examination in March 2004, the veteran had no weakness, 
atrophy or fasciculation in the extremities.  Deep tendon 
reflexes were 2+ and equal except for the left ankle jerk, 
which was described as "fairly present."  Toes went down to 
plantar stimulation.  Sensory examination was described as 
normal.  The veteran's gait was also normal.  

On private neurological evaluation at Johns Hopkins in 
February 2001, S.G.R., M.D. noted the veteran's complaint 
that he had intermittent episodes where his right foot was 
not able to clear a step.  However, on objective examination, 
no foot drop was found.  The veteran arose easily from a 
chair and his gait was normal.  He could walk on his toes and 
heels.  He could tandem walk and balance on either foot.  
Motor examination was normal throughout with particular 
attention to strength around the right ankle, which was 
perfectly normal with no foot drop, weakness of the extensor 
hallucis longus, inversion or eversion.  There was normal 
bulk with no fasciculation, involuntary movements or any 
cerebellar signs.  Sensory testing was notable only for light 
diminution to pinprick along the lateral aspect of the right 
foot, but elsewhere was normal.  Joint position sense, 
vibration, and touch were normal throughout.  Deep tendon 
reflexes are 2+ throughout.  Strength in the right lower 
extremity was normal including a preserved ankle jerk.  
According to S.G.R., the only findings were a mild decrease 
in sensation to pin along the lateral aspect of the right 
foot and slightly painful straight leg raise on the right, 
without radiation.  

Thus, based on the March 2004 and February 2001 evaluations, 
the veteran's impairment would appropriately be described as 
wholly sensory.  Similarly, a February 2000 VA orthopedic 
assessment shows full range of motion of all joints in the 
lower extremities with 5 out 5 muscle testing and 2+ 
reflexes.  

On VA examination in April 2001, the veteran's sensation was 
intact to pin touch, vibration, proprioception, two-point 
discrimination, and double simultaneous stimulation with the 
exception of a "very mild" decreased pin and touch 
sensation in the right L5 and S1 dermatomes.  Motor strength 
was 5 out of 5 in both lower extremities.  There was no 
drift, tremor or atrophy.  There were no fasciculation and 
there was no foot drop.  Deep tendon reflexes were 2+ and 
equal.  The veteran's gait was normal.  The examiner's 
description of the veteran's level of impairment was mild.  
On VA orthopedic examination in August 2001, the veteran had 
5 out of 5 strength in the lower extremities except for 3 to 
4 out of 5 strength on ankle dorsiflexion.  Sensation to 
light touch was intact, and he was described as 
neurovascularly intact.  

In sum, the veteran's neurological symptomatology is almost 
entirely sensory in nature.  To the extent that there are 
nonsensory findings, such as the August 2001 finding of 
reduced strength on ankle dorsiflexion, such reduction is 
slight, and indeed, is not shown on any of the other 
evaluations.  

With respect to foot drop, the evidence of this symptom stems 
primarily from the veteran's statements, and it has not been 
shown objectively.  The veteran stated in his February 2001 
claim that a February 5, 2001, VA evaluation report contains 
a diagnosis of foot drop.  However, that report has been 
reviewed and it shows only the veteran's description of foot 
drop.  There is no supportive objective finding, nor was foot 
drop diagnosed in connection with that evaluation.  A 
diagnosis of right foot drop was provided in an August 2001 
orthopedic progress note; however, there was no support for 
such a diagnosis on objective examination.  The veteran was 
found to be neurovascularly intact by the August 2001 
examiner, and the diagnosis appears to be based solely on the 
veteran's description to the examiner of his having been 
previously diagnosed with foot drop at Johns Hopkins.  As 
discussed above, the finding of S.G.R. (Johns Hopkins) was 
that there was no objective evidence of foot drop.  As the 
August 2001 diagnosis is not based on objective findings, but 
is based on a faulty factual background as related by the 
veteran, the Board accords it little probative weight.  

An MRI taken in October 2001 was interpreted as showing a 
mild narrowing of the spinal canal at L4-5.  On orthopedic 
examination in January 2002, the examiner found that the 
veteran's foot drop was probably secondary to this.  However, 
again, the existence of foot drop appears to have been 
presumed by the examiner.  In fact, there was no objective 
finding of foot drop on examination.  The objective findings 
in January 2002 were essentially normal, with sensation 
intact, normal muscle tone, normal strength and normal gait.  
In short, all of the purported diagnoses of foot drop stem 
from the veteran's descriptions.  There appears to be no 
objective confirmation of the condition.  The Board favors 
the overwhelmingly and consistently normal objective evidence 
over the veteran's statements to the contrary.  

Based on the objective evidence, showing mild symptomatology 
that is primarily sensory in nature, the Board finds that the 
criteria for a 10 percent rating are more nearly approximated 
than those for a 20 percent rating.  

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back disability with 
radiculopathy, and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

Entitlement to increased disability ratings for the 
components of the veteran's low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


